Citation Nr: 0930633	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-16 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1964 to January 
1966.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In February 2006, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) for further notification, 
development, and readjudication of the claim.  The requested 
action has been completed, and the case has been returned to 
the Board for further appellate consideration.


FINDING OF FACT

The evidence of record shows that the symptomatology 
associated with the Veteran's service-connected GERD is 
characterized by symptoms of epigastric distress, dysphagia, 
pyrosis, regurgitation, and substernal pain.   


CONCLUSION OF LAW

The schedular criteria for an initial rating of 10 percent 
for service-connected GERD have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.27, 4.114, Diagnostic Code 7346 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In May 2007 correspondence, the AMC advised the Veteran of 
what the evidence must show to establish entitlement to 
service connection and an increased evaluation for his 
claimed disorder and described the types of evidence that the 
Veteran should submit in support of his claim.  The AMC also 
explained what evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in support of the 
claim.  The VCAA notice letter further described the elements 
of degree of disability and effective date.

During the course of this appeal, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
held that certain notice elements were required for an 
increased rating claim.  However, the Court drew a 
distinction between the notice requirements for a claim 
involving an initial disability rating and a claim for 
additional (increased) compensation of an already-service 
connected disability and only indicated that the notice 
requirements were relevant to claims for increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  As the issues on appeal involve entitlement to a 
higher initial rating, the Board finds that no discussion of 
VA's compliance with the notice elements outlined in Vazquez 
is necessary in this case.  

The Board further notes that the Veteran was provided with a 
copy of the June 2003 rating decision, the February 2004 
Statement of the Case (SOC), the February 2006 Board remand, 
and the May 2009 Supplemental Statement of the Case (SSOC), 
which cumulatively included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO/AMC afforded 
the Veteran with compensation and pension examinations in 
April 2009, November 2006, September 2001, and March 1998; 
obtained the Veteran's VA treatment records; and associated 
the Veteran's service treatment records (STRs) and private 
medical records as identified by the Veteran with the claims 
file.  

The Veteran has submitted some medical records from his 
private treating physicians, but he has not made the RO or 
the Board aware of any other evidence relevant to this appeal 
that he or the VA needs to obtain.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to the claim.  
Accordingly, the Board will proceed with appellate review. 




Legal Criteria

The RO granted service connection for GERD in a June 2003 
rating decision and assigned an effective date of March 12, 
1994.  An initial noncompensable rating was assigned under 38 
C.F.R. § 4.114, Diagnostic Code 7346, as analogous to hiatal 
hernia.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

When rating the veteran's service-connected disability, his 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, however, as here, higher 
evaluations for separate periods based on the facts found 
during the appeal period are available. See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 7346, the maximum schedular rating of 
60 percent is warranted when there are symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
rating is warranted when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted for two or more of the symptoms 
for the 30 percent evaluation of less severity.




Analysis

The Veteran contends that he has submitted medical 
documentation several times that demonstrates that at 
currently experiences at least two of the symptoms enumerated 
in Diagnostic Code 7346.  In its June 1993 rating decision, 
the RO noted that the Veteran's GERD is related to his in-
service myotomy.  However, the Veteran first filed a claim 
for GERD on March 2, 1994, and, thus, the appeal period 
extends back to that date.  For the reasons below, the Board 
agrees with the Veteran's contention and further finds that 
the Veteran has experienced at least two of these symptoms 
since the effective date of March 2, 1994.

The competent medical evidence of record demonstrates that 
the Veteran consistently sought treatment for GERD and the 
symptoms enumerated in Diagnostic Code 7346 since at least 
March 1994.  For example, in June 1994, a VA doctor ordered a 
repeat upper endoscopy because the Veteran had difficulties 
with esophageal ulceration, a mild increase in dysphagia, and 
mild weight loss.  Then, in October 1995, a VA outpatient 
note said the Veteran had two to three episodes of heartburn 
per week and rare dysphagia but no nausea, vomiting, or 
hematemesis.  As the Veteran's heartburn continued, he was 
scheduled for another endoscopy in March 1998.  

Also in March 1998, VA afforded the Veteran with a 
compensation and pension examination.  The examining 
physician reported that the Veteran reported that he 
continued to be symptomatic for GERD, with intermittent 
retrosternal burning, choking sensation, and regurgitation of 
foods.  At this time, the Veteran denied dysphagia and 
indicated that his appetite was fair despite losing 15 pounds 
since a prostate surgery the previous September.  

After this examination, there is a short gap in the record 
until July 2000, when the Veteran's private 
gastroenterologist, who also performed the March 1998 
compensation and pension examination, wrote that he is 
currently treating the Veteran and that the Veteran gave a 
history of reflux-type symptoms since an esophageal myotomy 
while in service.  However, these symptoms were controlled 
with Prilosec.  Nevertheless, also in July 2000, the Veteran 
presented to a VA staff physician for heartburn.  The VA 
staff physician reported a recent weight loss, ulcerative 
esophagitis, and occasional dysphagia.  

Just over a year later, the Patient underwent another upper 
endoscopy due to dysphagia in August 2001.  Shortly 
thereafter, in September 2001, the Veteran was once again 
evaluated as part of a compensation and pension examination.  
While the examining physician noted that the Veteran 
complained of heartburn, he also noted that the Veteran 
denied dysphagia, frank epigastric pain, hematemesis, nausea, 
vomiting, melena, reflux, and regurgitation.  The report also 
included the Veteran's reported a 20 pound weight loss in the 
previous year, which the Veteran subsequently regained.  The 
Veteran vehemently denies that he told the physician that he 
did not experience epigastric pain, nausea, vomiting, melena, 
reflux, and regurgitation at that time.  To support his 
argument, he cited the medication he was taking for reflux 
and claims his weight gain was caused by a thyroid disease.  
The Board finds the evidence of record does, in fact, 
demonstrate that the Veteran suffered from some of these 
symptoms at this time.  Therefore, in finding that he is 
entitled to a higher initial evaluation, the Board will 
afford this report less probative value.

Between this compensation and pension examination and the 
next one in November 2006, the Veteran complained to VA 
doctors that he had heartburn and dysphagia.  At the November 
2006 examination, he complained of regurgitation and burning 
chest pain that radiated to his neck, shoulders, and back.  
The Veteran did not claim he had any weight loss, dysphagia, 
nausea, vomiting, heartburn, or melena.  Then, the Veteran's 
private gastroenterologist wrote another letter dated July 
2007 in which he stated the Veteran has suffered from ongoing 
heartburn and intermittent dysphagia for solids.  In December 
2007, the Veteran also underwent an esophageal manometry for 
dysphagia at a VA hospital.      

Finally, VA afforded the Veteran with one final compensation 
and pension examination in April 2009, and he underwent an 
upper GI procedure in May 2009.  The compensation and pension 
examiner described the Veteran's history since 1957, 
including problems with acid regurgitation, sensation of food 
getting stuck in his throat, acid taste in his mouth, and 
chest discomfort.  At the examination, the Veteran reported a 
history of vomiting weekly, frequent dysphagia, esophageal 
distress several times a week accompanied by frequent 
moderate substernal pain, heartburn several times daily, and 
regurgitation several times daily.  He did not report any 
history of nausea associated with esophageal disease, 
hematemesis, or melena.  The examiner then found that the 
Veteran's overall health was "good," that there were no 
signs of anemia, and no signs of significant weight loss or 
malnutrition.  The Veteran was diagnosed with hiatal hernia 
and GERD, and the examiner noted that there are no effects of 
the problem on usual daily activities.  The May 2009 upper GI 
procedure confirmed that the Veteran suffers from GERD.  

Thus, the competent medical evidence of record showed 
symptoms of epigastric distress, dysphagia, heartburn 
(pyrosis), regurgitation, and substernal and chest pain.  
Medication helped to alleviate symptoms, but the symptoms 
still occur with varying frequency.  These symptoms are 
reflective of the symptomatology associated with a 10 percent 
disability rating under Diagnostic Code 7346.

However, the Veteran's symptoms are not severe enough to 
warrant a 30 percent disability rating under Diagnostic Code 
7346.  His symptoms caused no functional impairment or 
considerable impairment of health during the entire appeal 
period and were not accompanied by substernal pain until 
April 2009.  The Board concludes that the Veteran's GERD has 
not met the criteria for a rating higher than 10 percent for 
any period during the appeal.  Accordingly, a staged rating 
is not in order, and a 10 percent rating is appropriate for 
entire appeal period.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The evidence does not indicate that the 
Veteran's GERD has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation) or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral of this case for extra-schedular consideration is 
not warranted.  See Floyd v. Brown¸ 9 Vet. App. 88, 95 
(1996); Bagwell v. Brown¸ 9 Vet. App. 337 (1996).
ORDER

Entitlement to an initial evaluation of 10 percent for GERD 
is granted for the entire appeal period, subject to the laws 
and regulations governing the payment of monetary awards.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


